EXAMINER'S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 12 & 14-15 directed to Invention 3 of the Requirement for Election/Restriction mailed on 6/11/2019 which was non-elected without traverse.  Accordingly, claims 12 & 14-15 been cancelled.
Claim 10 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 12 & 14-15, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between groups 1 & 3 as set forth in the Office action mailed on 6/11/2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
Claim(s) 1 & 11 (renumbered from 10 & 12) is/are allowed.
The following is an Examiner’s statement of reasons for allowance: 
In independent claim(s) 1 none of the prior art references when cited separately or together discloses " a cart (29, 30) including wheels, the cart (29, 30) configured for storing and for the rolling 
Regarding claim(s) 10, the closest prior art Schneider (DE 4116104 C1) discloses the workpiece-clamping vice units arranged on a bearing device with bearing contours (Fig 1-2), and thus generally disclosing the claimed invention, but fails to disclose limitations listed above. Specifically the bearing device arranged on a cart and holding the workpiece-clamping vice units tilted. This is interpreted to have the cart with the bearing devices to not hold the workpiece-clamping vice units at a perpendicular angle to the upper side of the cart.
Claims 2-10 (renumbered from 2-9 & 11) & 12-13 (renumbered from 14-15) are considered allowable as a result of being dependent on an allowable independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON R MCCONNELL whose telephone number is (303)297-4608. The examiner can normally be reached Monday-Thursday 0700-1600 MST [0900-1800 EST] 2nd Friday 0700-1500 MST [0900-1700 EST].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON R MCCONNELL/Examiner, Art Unit 3723                                                                                                                                                                                                        
/TYRONE V HALL JR/Primary Examiner, Art Unit 3723